Citation Nr: 0930166	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-26 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma of the left ear.

2.  Entitlement to service connection for tremors in the 
extremities, diagnosed as cerebral ataxia.  

3.  Entitlement to service connection for a skin disorder, 
diagnosed as psoriasis.

4.  Entitlement to service connection for a heart disorder, 
diagnosed as mitral regurgitation.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.

7.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.

8.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity with foot drop.

9.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity with foot drop.

10.  Entitlement to service connection for cold injury 
residuals.

11.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.

This matter is on appeal from the Cleveland, Ohio, Department 
of Veterans Affairs (VA) Regional Office (RO).  The Veteran 
currently resides in New Jersey, and jurisdiction of this 
appeal is with the RO in Newark.  

In July 2009, the Board granted a motion to advance this case 
on the docket.  38 C.F.R. § 20.900(c) (2008).  

After being scheduled for a hearing with the Board in June 
2008, the Veteran requested that the hearing be rescheduled, 
as he could not travel to the RO in Newark, New Jersey.  
While he was rescheduled for a new hearing in June 2009, he 
stated that he could attend the hearing only if it he could 
testify from the VAMC in Brick, New Jersey.  As this request 
cannot be accommodated, the Board has deemed the request for 
a hearing withdrawn, and will continue to consider the 
appeal.

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The evidence does not indicate that the Veteran was 
exposed to herbicides, and such exposure may not be presumed 
based on his period of service.  

2.  Peripheral neuropathy, cerebral ataxia, basal cell 
carcinoma, hypertension, psoriasis and a heart disorder were 
not shown in service or for many years thereafter, and are 
not related to service.

3.  Cold injury residuals are not currently shown.  


CONCLUSIONS OF LAW

1.  Basal cell carcinoma of the left ear was not incurred in 
or aggravated by active duty service, nor is it a result of 
herbicide exposure.  38 U.S.C.A. §§ 1110, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

2. Tremors in the extremities, diagnosed as cerebral ataxia, 
were not incurred in or aggravated by active duty service, n 
are they a result of herbicide exposure.  38 U.S.C.A. 
§§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

3.  A skin disorder, diagnosed as psoriasis, was not incurred 
in or aggravated by active duty service, nor is it a result 
of herbicide exposure.  38 U.S.C.A. §§ 1110, 5103(a), 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

4.  A heart disorder, diagnosed as mitral regurgitation, was 
not incurred in or aggravated by active duty service, nor is 
it a result of herbicide exposure.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

5.  Hypertension was not incurred in or aggravated by active 
duty service, nor is it a result of herbicide exposure.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

6.  Peripheral neuropathy in the left upper extremity was not 
incurred in or aggravated by active duty service, or is it a 
result of herbicide exposure.  38 U.S.C.A. §§ 1110, 5103(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).

7.  Peripheral neuropathy in the right upper extremity was 
not incurred in or aggravated by active duty service, nor is 
it a result of herbicide exposure.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

8.  Peripheral neuropathy in the left lower extremity with 
foot drop was not incurred in or aggravated by active duty 
service, nor is it a result of herbicide exposure.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

9.  Peripheral neuropathy in the right lower extremity with 
foot drop was not incurred in or aggravated by active duty 
service, nor is it a result of herbicide exposure.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).

10.  Cold injury residuals were not incurred in or aggravated 
by active duty service and are not currently shown.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
	
	Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
	
As an initial matter, the Board notes that the Veteran's 
original service medical treatment records are substantially 
unavailable and were possibly destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC) located in St. 
Louis, Missouri.  In cases where a veteran's service 
treatment records are unavailable through no fault of the 
claimant, there is a "heightened duty" to assist the 
appellant in the development of the case.  38 U.S.C.A. § 
5107(a) (West 2002 & Supp. 2009); See generally McCormick v. 
Gober, 14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The heightened duty to assist includes 
the obligation to search for alternate methods of proving 
service connection.

However, the claims file does contain three active duty 
medical examinations, which includes a separation examination 
in May 1955.  There, he was observed to have dermatitis of 
the feet.  However, no other disorders were noted at that 
time or during either of the two previous examinations.  
	
Claims Based on Agent Orange Exposure

As an initial matter, the Veteran has more recently asserted 
that his claimed disorders are related to herbicide exposure 
while serving in Korea.  In addition to the law and 
regulations governing entitlement to service connection 
outlined above, VA is to concede exposure to herbicides on a 
factual basis if a veteran alleges service along the 
demilitarized zone (DMZ) in Korea, and was assigned to one of 
several particular units between April 1968 and July 1969.  
See M21-1MR, Part IV, Subpart ii, Ch. 2(C)(10)(l).  

If the Veteran served in Korea between April 1968 and July 
1969 and was not assigned to one of the listed units, then a 
request is to be submitted to the U.S. Army and Joint 
Services Records Research Center (JSRRC) for verification of 
the location of a veteran's unit.  In this regard, the Board 
notes that the Court has consistently held that the 
evidentiary development procedures provided in VBA's 
Adjudication Procedure Manual, M21-1, are binding.  See 
Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that 
the Board failed to comply with the duty to assist 
requirement when it failed to remand the case for compliance 
with the evidentiary development called for by the M21-1).

In this case however, these regulations are inapplicable 
because the evidence does not indicate that he was exposed to 
herbicides.  Additionally, such exposure may not be presumed 
since he did not serve in Korea between 1968 and 1969.  
Rather, the Veteran's DD-214 indicates that he served in 
Korea between 1953 and 1955.  

In any event, the Board also points out that the none of the 
Veteran's claimed disorders are conditions associated with 
exposure to herbicide agents under 38 C.F.R. § 3.309.  
Although one of the enumerated conditions is acute and 
subacute peripheral neuropathy, this disorder is defined by 
the regulation as "transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of the date of onset" 
(emphasis added).  Such is not the case here.  Therefore, the 
Board will consider the claims on a direct basis only.  
	
	Service Connection for Peripheral Neuropathy, Cerebral 
Ataxia, Basal Cell Carcinoma, Heart Condition, Psoriasis and 
Hypertension

	Regarding the Veteran's claims for peripheral neuropathy, 
cerebral ataxia, basal cell carcinoma, a heart disorder, 
psoriasis, and hypertension, the post-service evidence does 
not reflect symptomatology for any of the claimed disorders 
for many years after his release from active duty.  
Specifically, the earliest indication of any of the claimed 
disorders is psoriasis which, according to his physical 
examination in April 1994, had been symptomatic since the 
early 1970's.  However, actual clinical records from that 
time are unavailable in the record.  
	
	Next, the first observed symptomatology related to peripheral 
neuropathy was March 1994, when the Veteran complained to a 
private physician about a weakness in his legs that had been 
occurring for the past two or three years which had sometimes 
caused him to fall down.  However, a letter from a treating 
neurologist in March 1998 indicated that his polyneuropathy 
had been present for "at least eight years."
	One month later, in April 1994, he also complained of tremors 
in his hands, which he stated had progressively gotten worse.  
The evaluating physician at the time noted that his 
neurological findings were prominent in terms of cerebellar 
abnormality on the left side.  The physician requested an MRI 
to rule out nervous system pathology, but it was apparently 
never conducted.  After that initial evaluation the Veteran 
was apparently not seen again for his tremors (later 
identified as cerebellar ataxia) until August 1995.  
	
	Next, the first indication of a heart disorder was a Holter 
monitor report dated in August 2001 that noted an irregular 
heartbeat with frequent premature ventricular contractions 
(PVCs).  Mitral regurgitation was subsequently identified at 
a clinical evaluation in November 2001.  Earlier treatment 
records are notable for an electrocardiogram in April 1994, 
which was normal.  
	
	Moreover, the Veteran's hypertension was not diagnosed until 
June 2006, although a blood pressure reading from an October 
1995 physical evaluation indicated a systolic pressure as 
high as 180.  Finally, the first indication of basal cell 
carcinoma was a pathology report from February 2006.  
Therefore, none of the claimed disorders were clinically 
shown for many years after discharge from active duty.  
	
	In addition to the absence of documented post-service 
symptomatology, the evidence includes the Veteran's 
statements asserting continuous symptoms since active duty.  
The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  
	
	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").
	
	In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  Layno, 6 Vet. App. at 470.  He has 
particularly asserted that he was free of neuropathic 
symptoms before service and has such symptoms since he left 
active duty.
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
	In this case, the Board finds that the Veteran's reported 
history of continued symptomatology since active service, 
while competent, is nonetheless not credible.  
	Significantly, the Board finds that the Veteran's reported 
history of continued symptoms for any of the claimed 
disorders since active service is inconsistent with the other 
evidence of record.  Indeed, while he stated that his 
disorders began in service, the separation examination was 
absent of any complaints related to the issues on appeal.  
	
	Moreover, the post-service evidence does not reflect 
treatment related to the claimed disorders for at least 15 
years (assuming that his psoriasis began in 1970) and at 
least 35 years following active service for the remaining 
disorders discussed here.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).
	
	Additionally, the Board notes that Veteran did not assert a 
continuity of symptoms for any of the claimed disorders until 
after he filed his claim in April 2006.  See Pond v. West, 12 
Vet. App. 341 (1999) (although Board must take into 
consideration the Veteran's statements, it may consider 
whether self-interest may be a factor in making such 
statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony); 
	
	In conclusion, the Board has weighed the Veteran's statements 
as to continuity of symptomatology against the gap in time 
before the first documented treatment for any of these 
disorders and finds his recollections as to symptoms 
experienced in the distant past, made in connection with his 
claims for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.
	
	Next, service connection may also be granted when the 
evidence establishes a medical nexus between active duty 
service and current complaints.  In this case, the Board 
finds that the weight of the competent evidence does not 
attribute the Veteran's peripheral neuropathy, psoriasis, 
cerebral ataxia, hypertension, heart condition or basal cell 
carcinoma to active duty, despite his contentions to the 
contrary.    
	
	Of these disorders, the Veteran's peripheral neuropathy and 
cerebral ataxia were the disorders most comprehensively 
evaluated by medical professionals.  The Board points out 
here that these disorders were commonly evaluated in 
conjunction with his history of diabetes mellitus.  
Throughout his treatment, a number of different etiologies 
were proposed, but no physician opined that active duty 
service was a cause.  
	
	For example, in April 1994, the evaluating physician believed 
that the Veteran's peripheral neuropathy was "probably 
related to psoriasis or rheumatoid arthritis."  
	However, in October 1995, the same physician stated that 
could not determine the etiology of the peripheral 
neuropathy.  Additionally, another physician stated in 
December 1997 that it seemed unlikely that his peripheral 
neuropathy would be due to psoriasis or diabetes mellitus, as 
both were controlled.  
	
	A neurologic specialist offered an opinion in March 1998 
indicating the source of his peripheral neuropathy was 
uncertain, but the most likely cause was a hereditary 
condition.  Finally, one physician's suggested in March 2002 
the Veteran's neuropathy may be due to diabetes.  
	
	A VA evaluation in November 2006 (after this claim was filed) 
was the first occasion where time that the Veteran suggested 
that his peripheral neuropathy may be due to his service in 
Korea.  Based on these statements and his own observations, 
the evaluating physician believed that the Veteran's 
peripheral neuropathy was likely due to a combination of his 
diabetes mellitus and another source "possibly 
environmental," although the physician did not elaborate.  
	
	While the Veteran has construed this statement to be one 
linking his peripheral neuropathy to active duty, the 
physician did not mention active duty service or cold weather 
exposure.  The mere suggestion that a cause of the Veteran's 
peripheral neuropathy may have been environmental in nature 
is insufficient to serve as a nexus opinion to service.   
	
	As for his cerebral ataxia, psoriasis, hypertension, heart 
disorder, and basal cell carcinoma, the evidence does not 
indicate or suggest a relationship between these disorders 
and active duty service.  Although his service treatment 
records did indicated that he had dermatitis on his feet when 
he left active duty, the post-service treatment records do 
not suggest a link between this and his currently-diagnosed 
psoriasis.  Additionally, in April 1994, the evaluating 
physician stated his belief that the Veteran's cerebral 
ataxia was probably due to sensory depravation from the 
peripheral neuropathy rather than active duty. 
	
The Board has also considered the Veteran's statements 
asserting a nexus between his currently-diagnosed disorders 
and active duty service.  While the Board reiterates that he 
is competent to report symptoms as they come to him through 
his senses these conditions are not the types of disorders 
that a lay person can provide competent evidence on questions 
of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 
1355 (2009).  

On the other hand, such competent evidence has been provided 
by the medical personnel who have examined the Veteran during 
the current appeal and by service records obtained and 
associated with the claims file.  Here, the Board attaches 
greater probative weight to the clinical findings than to his 
statements.  See Cartright, 2 Vet. App. at 25.  

	Service Connection for Cold Injury Residuals
	
In addition to the above claims, the Veteran has also claimed 
entitlement to service connection for cold injury residuals.  
However, in this case, the evidence does not indicate that 
this disorder is currently shown.  
	
	The Board acknowledges that the cold weather environment 
which some veterans were exposed to during the Korean War is 
a matter of established historical record.  However, in this 
case, the evidence of record does not indicate that the 
Veteran incurred cold injury residuals related to exposure in 
such an environment.  Moreover, when he began to attribute 
his peripheral neuropathy to his service in Korea (in 2006), 
he identified herbicide exposure as the cause and did not 
mention cold weather exposure.  
	
	At most, the VA physician in November 2006 speculated that 
the Veteran's peripheral neuropathy may have been affected by 
environmental conditions, but residuals of cold weather 
exposure were not specifically diagnosed.  Therefore, based 
on the competent evidence of record, the Board finds that the 
Veteran has not established that he has any identified cold 
injury residuals.  

For entitlement to compensation, the evidence must show the 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  In the 
absence of an identified disease or injury, service 
connection may not be granted.  See Sanchez-Benitez v. West, 
259 F.3d 1356 (Fed. Cir. 2001).  
	
Therefore, in light of the above discussion, the Board 
concludes that the preponderance of the evidence is against 
the claims for service connection and there is no doubt to be 
otherwise resolved.  As such, the appeals are denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 556 U.S. 
___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in June and September 2006 that fully 
addressed all notice elements and were sent prior to the 
initial RO decision in this matter.  The letters informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in August 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claims.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained three active duty physical 
examinations, including the Veteran's separation physical 
examination.  Although the remainder of his service treatment 
records are unavailable, the RO has made a diligent attempt 
to acquire them.  Further, he has submitted private treatment 
records.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims

Moreover, the Board finds that a VA examination on these 
issues is not warranted.  Given the absence of in-service 
evidence of chronic manifestations of the disorders on 
appeal, the absence of identified symptomatology for many 
years after separation, and no competent evidence of a nexus 
between service and the Veteran's claims, a remand for a VA 
examination would unduly delay resolution.

Further, his statements as to continuity of symptomatology 
are found to lack credibility given the lack of treatment for 
many years after service separation.  In addition, the Board 
finds that the medical evidence of record is sufficient to 
make a decision on the claim.  Therefore, remand for a VA 
examination is not warranted.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for basal cell carcinoma of the left ear 
is denied.

Service connection for tremors in the extremities, diagnosed 
as cerebral ataxia, is denied. 

Service connection for a skin disorder, diagnosed as 
psoriasis, is denied.

Service connection for a heart disorder, diagnosed as mitral 
regurgitation, is denied.

Service connection for hypertension is denied.

Service connection for peripheral neuropathy in the left 
upper extremity is denied.

Service connection for peripheral neuropathy in the right 
upper extremity is denied.

Service connection for peripheral neuropathy in the left 
lower extremity with foot drop is denied.

Service connection for peripheral neuropathy in the right 
lower extremity with foot drop is denied.

Service connection for residuals of cold injury residuals is 
denied.


REMAND

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  For the reasons 
set forth below, the Board finds that further development and 
completion of due process requirements are required prior to 
a final adjudication of the Veteran's bilateral hearing loss 
claim.  

Specifically, while an outpatient treatment record reflects a 
diagnosis of hearing loss, the Board notes that no 
audiological examination is in the claims file.  Moreover, 
there is no opinion regarding whether hearing loss is related 
to service.  Therefore, his hearing may not be evaluated as 
is necessary under 38 C.F.R. § 3.385.  Additionally, the 
Veteran's DD-214 indicates that part of an engineering 
battalion while on active duty.  Although the nature of his 
active duty service is not specified, the Board concludes 
that his assignment to an engineering battalion makes it 
reasonably likely that he experienced noise exposure.  

Therefore, a VA examination is necessary to ascertain his 
current levels of hearing and a nexus opinion is also 
necessary in order to consider whether any hearing impairment 
may be related to active duty.

Accordingly, the case is REMANDED for the following actions:

1. Obtain outpatient treatment records from 
the New Jersey Health Care System for the 
period from July 2007 to the present.

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
current nature and extent of his claimed 
bilateral hearing loss.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  

In addition to conducting an audiological 
examination, the examiner should obtain a 
detailed clinical history from the Veteran 
and provide a thorough account and analysis 
of the manner in which the Veteran's 
hearing loss affects him in his everyday 
life.  

The examiner should also provide an opinion 
as to whether it is at least as likely as 
not, that his bilateral hearing loss is 
attributable to active duty service.  The 
examiner should presume that the Veteran 
experienced noise exposure while in 
service.  Any opinion should be accompanied 
by supporting reasoning and bases.  

3.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and provided opportunity to respond.  
Then, return the case to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


